Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7, 9, 11-14, 17, and 21-25 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Radachy on 07/21/21.

The application has been amended as follows: 
In the Claims:
Claim 9 has been amended as follows: The adapter assembly of claim 1, wherein: 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

the configuration of the TSA body 112 and the collar body 114 overlapping in both the axial direction 102 and the radial direction 104, and in combination with the particular details of the TSA rib 204 as shown in Figures 4A, 5, and 7 (see independent claim 1 lines 13-26; see annotated Figures 4A, 5, and 7 below) “wherein the TSA body and the collar body overlap in the axial direction, the TSA rib and the collar rib overlap in the radial direction; the TSA rib comprises: a first TSA rib wall extending radially outward from the TSA body; a second TSA rib wall extending radially outward from the TSA body, the second TSA rib wall being spaced apart from the first TSA rib wall in the axial direction; a first TSA rib step surface extending in the axial direction from the first TSA rib wall toward the second TSA rib wall; a second TSA rib step surface extending in the axial direction from the second TSA rib wall toward the first TSA rib wall; and a third TSA rib wall extending in the radial direction from the first TSA rib step surface to the second TSA rib step surface; and the collar rib and the third TSA rib wall overlap in the radial direction”;
the configuration of the TSA body 112 and the collar body 114 overlapping in both the axial direction 102 and the radial direction 104, and in combination with a portion of the first housing 120 being provided between the TSA body 112 and the collar body 114 in the radial direction and in combination with the particular details of the TSA rib 204 as shown in Figures 4A, 5, and 7 (see independent claim 11 lines 13-14 and lines 18-31; see annotated Figures 4A, 5, and 7 below) “a first wellbore tool having a first housing, a portion of the first housing being provided between the TSA body and the collar body in the radial direction; the TSA body and the collar body overlap in the axial direction; the first wellbore tool the collar rib and the third TSA rib wall overlap in the radial direction”;
the configuration of the TSA body 112 and the collar body 114 overlapping in the axial direction 102 as shown in Figures 4A, 5, and 7, and in combination with a portion of the first housing 120 being provided between the TSA body 112 and the collar body 114 in the radial direction 104, and in combination with at least a portion of the TSA rib 204 is received in the tool groove 610 and in combination with the particular details of the first housing 120 as shown in Figures 6-7 (see independent claim 21 lines 13-14 and lines 17-28; see annotated Figures 4A, 5, and 7 below) “a first wellbore tool having a first housing, a portion of the first housing being provided between the TSA body and the collar body in the radial direction; the TSA body and the collar body overlap in the axial direction; the first wellbore tool abuts at least one of the TSA rib and the collar rib; the first housing comprises: a first end surface substantially parallel to the radial direction; a first axial surface substantially parallel to the axial direction, the first axial surface extending from the first end surface in the axial direction; and a first tool step surface extending radially inward from the first axial surface; wherein the first axial surface and the first tool step surface define a tool groove formed in a first and at least a portion of the TSA rib is received in the tool groove”.

    PNG
    media_image1.png
    596
    779
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    714
    795
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    685
    567
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	08/19/21
/WASEEM MOORAD/            Supervisory Patent Examiner, Art Unit 3676